DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.
Response to Amendment
The amendments filed with the written response received on December 14, 2020 have been considered and an action on the merits follows.  As directed by the amendment, claim 1 has been amended; and claims 2- 8 and 18 are canceled.  Accordingly, claims 1 and 9-17 are pending in this application, with an action on the merits to follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2012/0204313) in view of Fire Engineering (https://www.fireengineering.com/2016/04/20/231771/protection-from-the-skin-up/#gref).
Regarding claim 1, Evans discloses a shirt (upper body garment as seen in Fig. 1, considered a shirt as it is a garment for covering the upper body), comprising: a one layer body component (12, which can be a combat shirt as disclosed in para. 0035), the body component comprising a front component (see annotated Fig. 1), a back component (the component opposite the front component seen at 28 in Fig. 2), at least two side components (see annotated Fig. 1), and at least two sleeve components (22, 24), wherein the body component comprises a fire-resistant material (see para. 0050 where the garment can be made of fire-resistant fabrics), wherein the fire-resistant material is fire resistant without any chemical coatings or application (see para. 0050 where inherently flame resistant yarns, meaning that their flame-resistance comes from the essential characteristics of the fiber or polymer, and not a chemical coating or application to the material, can be used).

Fire Engineering teaches fabrics for fire-resistant garments/shirts, the one layer body component (body of shirt as seen in the first 2 figures) wicks moisture away from a body of a wearer (as disclosed in para. 0005), and wherein the fire-resistant material consists of 55% acrylic, 30% cellulosic rayon fiber, and 15% nylon fiber (as the body is made of TechT4 as disclosed in para. 0002, further evidenced by the TechT4 fiber content found on p. 38 of the Workrite FR Catalog showing the TechT4 as 55% acrylic, 30% cellulosic rayon fiber, and 15% nylon fiber (Workrite FR Catalog can be found at https://pennenterprises.com/wp-content/uploads/2018/12/Workrite-FR-Catalog.pdf)) where the fire-resistant material is fire resistant without any chemical coatings or application (as disclosed in para. 0004).
Evans and Fire Engineering teach analogous inventions in the field of fire-resistant shirts.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the fire-resistant garment of a blend of acrylic, rayon and nylon as taught by Fire Engineering so that the shirt is “non-fading, non-shrinking, highly breathable… and will keep its shape and color better and last longer than typical cotton shirts” (see paras. 0005-0006 of Fire Engineering).  Further, the specific fiber composition is a results effective variable with the results being the characteristics of the material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have such a composition in order to have a fabric meeting the desired characteristics disclosed by 



    PNG
    media_image1.png
    543
    788
    media_image1.png
    Greyscale

Annotated Fig. 1 (Evans)

Regarding claim 9, the modified t-shirt of Evans discloses wherein the front component (see annotated Fig. 1), the back component (opposite the front, component seen at 28 in Fig. 3), the at least two side components (see annotated Fig. 1), and the at least two sleeve components (22, 24) are physically-coupled to one another (each component is coupled to at least one other component via seams, see para. 0037, and therefore considered physically-coupled as otherwise unattached components would not result in a garment).


    PNG
    media_image2.png
    594
    736
    media_image2.png
    Greyscale

Annotated Fig. 3 (Evans) 

Regarding claim 14, the modified t-shirt of Evans and discloses wherein the front component comprises a directional distance line (see annotated Fig. 1), from the top (see annotated Fig. 1) of the front component to the bottom (20) of the front component.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Evans and Fire Engineering, as applied to claims 1 and 9 above, and further in view of Provencal (US 2017/0074621).
Regarding claims 10, 11, and 12, the combined shirt of Evans and Fire Engineering discloses all the limitations of claims 1 and 9, but does not expressly disclose wherein the physically coupling is accomplished using a fire-resistant thread [claim 10] that is single ply or multi-ply [claim 11] and comprises an aramid variant material [claim 12].
Provencal teaches flame-resistant garments wherein the physically coupling (garment assembly 102) is accomplished using a fire-resistant thread [claim 10] (see para. 0042) that is single ply or multi-ply [claim 11] (as all thread comprises at least a single ply) and comprises an aramid variant material [claim 12] (see para. 0042 where the thread is described as “aramid”).
Evans, Fire Engineering, and Provencal teach analogous inventions in the field of fire-resistant garments.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fire-resistant thread to physically coupled the components of Evans as taught by Provencal in order to use yarns that are high in tenacity (specific strength) (see para. 0042 of Provencal) thereby further insuring the structural integrity of the garment.

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Evans and Fire Engineering as applied to claims 1, 13, and 14 above, and further in view of Grilliot et al (US 4729130, hereafter "Grilliot”).
Regarding claims 15, 16 and 17, the modified shirt of Evans discloses wherein the directional distance line of the back component (as can be seen in annotated Fig. 3) is longer than the directional distance line of the front component (as can be seen in annotated Fig. 1).  However, Evans does not expressly disclose wherein the directional distance line of the back component is at least 10% [claim 15]/ 25% [claim 16]/ 40% [claim 17] longer than the directional distance line of the front component.
Grilliot also teaches fire-resistant garments wherein the directional distance line of the back component is longer than the directional distance line of the front component. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention make the back of Evans at least 10%/25%/40% longer than the front Evans as the increased length is a results effective variable with the results being the amount of additional protection from fire for the wearer as recognized by Grilliot (col. 2, lines 49-56) and the amount of extra coverage needed for a wearer as he/she “bends over in a stooped posture and while the firefighter is crawling” (col. 2, lines 51-56 of Grilliot) would depend on the size of the wearer and the specific movements and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.  
Response to Arguments
Applicant’s arguments, filed December 14, 2020, with respect to the 35 USC 103 rejection of claim 1, have been considered but are moot because the arguments do not 
Applicant submits that the dependent claims are patentable based on their dependencies from claim 1; however, as discussed in the rejection below and in the arguments above, claim 1 is not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of the dependent claims have been maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732